Mr. Justice Shope delivered the opinion of the Court: This was ejectment to recover certain lots in Achille Chiniqui’s addition to the village of St. Anne, in Kankakee county. The evidence preserved in the record shows a patent from the United States to George W. Cassady, and a deed from him to Mitchell Allen. The next deed in the chain of title is from Mitchell Allain to Ambrose Allain. This deed was objected to, as not conveying the title vested by the conveyance from Cassady, in Mitchell Allen. It was held in the case of Chiniqui v. Catholic Bishop, 41 Ill. 153, that these names were idem sonans. That they are similar in sound when pronounced in ordinary conversation seems clear, and we have no disposition to review the grounds of that holding. The record showed the title of Ambrose Allain, under said conveyances, to the N. half of the S. E. qr. of Sec. 4, was sold at sheriff’s sale under a judgment in favor of Lowe, and against said Ambrose Allen, and a deed was made by the sheriff thereunder to Achille Chiniqui for the same. Achille Chiniqui laid out an addition to the village of St. Anne, which embraced land on the said N. ½ of said S. E. ¼ of said Sec. 4, and also on the N. ½ of the S. ½ of said quarter section. That is, blocks 1 and 2, and all of blocks 3, 4, 5 and 6, except 39 feet off the north end of the north tier of lots, are upon the N. ½ of the S. ½ of said south-east quarter, while the 39 feet excepted and other blocks are upon the N. ½ of said S. E. qr. Under this state of facts, the deed from Achille Chiniqui to Charles A. Chiniqui, and the deed of the latter to Lucy Chiniqui, conveyed no title to any part of the lots or blocks situated on the N. ½ of the S. ½ of said south-east one-fourth, but was good as to the lots and blocks on the N. ½ of said quarter. It is clear that Achille Chiniqui, by virtue of the sheriff’s deed before mentioned, acquired title only to the 80 acres, more or less, described as the N. ½ of the S. E. ¼, etc., while the title to the 40 acres, more or less, being the N. ½ of the S. ½ of said quarter, remained in Ambrose Allain. While the title thus stood, the N. ½ of said S. E. ¼ in Lucy Chiniqui, she, joined by her husband, Achille Chiniqui, executed, acknowledged and delivered their warranty deed for the lots in controversy to Judson, Tenney and Young. By mesne conveyances, whatever right Judson, Tenney and Young acquired became vested in the plaintiff. Objection is made to the deed of Lucy Chiniqui and her husband to Judson, Tenney and Young, on the ground that the acknowledgment appears to have been taken in Cook county by a notary public of Du Page county. This was, we think, authorized by the ninth section of the Notaries Public Act, in force July 1, 1872. The principal contention, however, is, in respect of whether the title subsequently acquired by Charles A. Chiniqui inured to Lucy Chiniqui, his grantee, and those succeeding to her right. She acquired no title by the conveyance from Charles A. Chiniqui to herself, to the N. ½ of the S. ½ of said S. E. ¼ Sec. 4, the title remaining in Ambrose Allain. In 1875, after her conveyance to Judson, Tenney and Young, said Ambrose Allain conveyed N. ½ of the S. ½ of the S. E. ¼ of said section 4 to Boudreau, who, in 1877, conveyed the same to Charles A. Chiniqui. The latter having, by his warranty deed of June 16, 1871, covenanted to warrant the title to the lots situated upon said tract, to said Lucy Chiniqui, the title or interest acquired by said Charles A. therein would have inured to her, if she had not made her warranty deed to Judson, Tenney and Young. It is insisted that such after-acquired title would not inure to the benefit of her grantees. It is said that the warranty deed of Lucy Chiniqui and her husband was void, so far as it attempted to convey lots to which she had no title, and being void as a conveyance she was not estopped by the covenants in her deed from holding the after-acquired title to her own use. That is to say, that the title acquired by Charles A. Chiniqui would inure under his deed to her, but would not inure to Judson, Tenney and Young and their grantees, under her deed to them. This contention seems to be based upon the theory that the estoppel arises solely from contract, and as a married woman was not clothed with full power of contracting generally, before the act of 1874, the covenants of warranty in her deed are not binding on her. Mr. Tiedeman, in his work on Real Property, sections 7-23, says: “In relation to the title of the land, an estoppel by deed arises when there is in the deed an express or implied representation that the grantor, at the time of his conveyance, was possessed of the title which his deed purports to convey. If there is such a representation, and it is false, whether he is committing fraud, or is acting under an honest belief, he is estopped from denying that he has title; he could not, by setting it up, defeat his own grant.” See 3 Wash. Real Prop. 94. It is unimportant for us to notice the difference of opinion in the books, as to whether the covenants operate to convey or transfer the after-acquired title, or whether the title remains in the grantor by estopping him from asserting title contrary to his deed. Nor is it important whether section 7 of chapter 30, Revised Statutes, is declaratory of the common law, or changes the same in any "respect. That section of the statute reads as follows: “If any person shall sell and convey to another by deed, or conveyance, purporting to convey an estate in fee simple absolute, in any tract of land or real estate, and not then being possessed of the legal estate, or interest theréin, at the time of the sale and conveyance, but after such sale and conveyance the vendor shall become possessed of and confirmed in the legal estate of the land, or real estate so sold and conveyed, it shall be taken and held to be in trust, and for the use of the grantee or vendee; and the conveyance aforesaid shall be held and taken, and shall be as valid as if the grantor had the legal title or interest at the time of such sale and conveyance.” This statute applies only to deeds and conveyances which purport to convey an estate in fee. Halbroo v. Debo, 99 Ill. 372. In Hill et al. v. Blackwelder, 113 Ill. 295, we. said, that by this provision of the statute “A conveyance of land by one not having title is made as valid to pass an after-acquired title as if the grantor had the legal title at the time of conveyance.” It is conceded, practically, that since the Married Woman’s Act of 1874, the provision quoted would apply to deeds of married women, as it would to the deeds of males or femmes sole. The power to convey land is a power to contract in relation to it. Section 18 of the Conveyance Act, in force July 1, 1872, and in force when Mrs. Lucy Chiniqui’s deed was made, provides that: “Any married woman being above the age of eighteen years, joining with her husband in the execution of any deed * * * or other writing for or relating to the sale, conveyance or disposition of her lands or real estate, or any interest therein, shall be bound and concluded by the same in respect to her right, title, claim or interest in such real estate as if she were sole.” It may well be that prior to the Act of 1874 she would not be liable to an action on the covenants in her deed to Judson, Tenney and Young, but it by no means follows, under the section last quoted, that the title subsequently acquired would not inure to her grantees. If the effect of her deed purporting to convey title in fee is to bind and conclude her in respect to her right, title, claim or interest in the real estate, as if she was sole, it seems clear that the same effect should he given to her deed as if it was the deed of a femme sole, in which case it unquestionably would have the effect of passing subsequently acquired title. We are unable to perceive, upon principle, where a married woman is claiming land, and joins with her husband in the execution of a deed, conveying the same, and the title would inure to her grantee if she were sole, why it would not inure under a conveyance made by her in pursuance of this statute. The effect is simply to give a deed, otherwise void as a conveyance, because the grantor has no title, the validity which makes it operative when the grantor subsequently acquires title. The statute declares that the effect of such a deed shall be to pass any after-acquired title by the grantor, the same as if he was seized of it when the deed was made. We are of opinion that the after-acquired title by Charles A. Chiniqui, by means of the conveyance from Bondreau, inured to the grantees of Lucy Chiniqui. Her title having by operation of her deed under the statute passed to her grantees, she had no title to convey, and her deed, dated April 20, 1882, to the defendant constituted no defense to the action. The defendant also relies upon the sixth section of the Limitation Act as to some of the lots in controversy. Appellant did not acquire color of title until April 20, 1882, less than seven years before the bringing of this suit. He can not rely upon the deeds to Charles A. or Lucy Chiniqui, as color of title, for the reason that whatever interest they acquired by or under said deeds, eo instamti inured to the benefit of their grantees, who took the same as if named in such deed as grantees. They at no time acquired claim and color of title in good faith, as against their prior grantees. The three requisites of color of title acquired in good faith, possession and payment of taxes for seven successive years not concurring, the bar of the statute was not complete. Stearns v. Gittings, 23 Ill. 388; Morrison et al. v. Norman et al., 47 id. 477. After the appeal in this case was perfected, appellee obtained leave of the Circuit Court to amend the bill of exceptions, and the same was amended accordingly, and on certiorari was sent up duly certified. Appellant perfected a separate appeal from the order allowing the amendment, which is docketed as No. 2 of the term, and moved in this court to strike such amended record from the files. This will not be done. It is evident that the deed from Ambrose Allain to Alphonso Bondreau, before mentioned, was before the court and considered. The original bill of exceptions shows that No. 24 of an abstract of title, marked in pencil on margin “ IX,” being deed from Ambrose Allain to Alphonso Bondreau, conveying the disputed lands by .quitclaim, was offered and admitted in evidence. This is the deed set out in the amended bill of exceptions, and shows the land conveyed. There was, we think, sufficient in the original bill of exceptions to authorize the amendment. Finding no error in the record, the judgment of the Circuit Court is affirmed. Judgment affirmed.